DETAILED ACTION
Response to Amendment
The amendment filed on 11/02/2020 has been entered and considered by the examiner.
Claim Objections
Claim 13 depends upon a canceled claim 5 and should depend upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Cheong (U.S. Pub. No. 2018/0039387) and further in view of Funabashi (U.S. Pub. No. 2013/0024806)
As to claim 1, Cheong teaches a method for displaying a user interface (displaying user interface like the user interface shown in Fig. 9C) comprising: 
when a signal triggered (requesting execution of screen division) by touching an identifier of a first program (swipe input which at least partially traverses a screen having a first program of image editing) is received on a terminal having a folding 
starting a first application in the terminal (starting the image editing shown in Fig. 9A-9C in the terminal 101); 
when the folding display screen is in an open state (Fig. 9C, the display screen is in an open state), 
displaying a display area of the first application on a first screen area of the folding display screen (displaying the first application of image editing on a first screen area 912, Fig. 9C); 
displaying a control area of the first application on a first partial area of a second screen area of the folding display screen (displaying a control area having icons on a first partial area of screen 914); and 
displaying information of a second application on a second partial area of the second screen area (displaying the image information of “M 1/250 F5.6” in a second partial area of the display 914). 
Cheong does not teach a second user interface is displayed in the second partial area,
Funabashi teaches the information of the second application (the information of the second application shown in Fig. 4) comprises an identifier of the second application (the second application has an identifier 56); and

Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added a second user interface is displayed in the second partial area when a first touch signal triggering the identifier of the second application of Funabashi to the display of Cheong because by enabling switching between the directional keys input area 42 and the joystick input area 58, and between the button input area 44 and the joystick input area 58, respectively, the size of an area occupied by a GUI image can be reduced. As a result, even when displayed as an on-screen display, hindrance to a contents screen image is small, and the contents screen image and a GUI can coexist in a limited space, [0058], lines 1-8.
As to claim 18, Cheong teaches a terminal (101) having a folding display screen (terminal 101 has a folding display screen, Fig. 1), comprising: 

when a signal triggered (requesting execution of screen division) by touching an identifier of a first program (swipe input which at least partially traverses a screen having a first program of image editing) is received (Fig. 4B teaches the processor 210 receives inputs from the input device 250, which has a touch panel 252), starting a first application (starting the image editing shown in Fig. 9A-9C in the terminal 101); 
when the folding display screen is in an open state (Fig. 9C, the display screen is in an open state), 
displaying a display area of the first application on a first screen area of the folding display screen (displaying the first application of image editing on a first screen area 912, Fig. 9C); 
displaying a control area of the first application on a first partial area of a second screen area of the folding display screen (displaying a control area having icons on a first partial area of screen 914); and 
displaying information of a second application on a second partial area of the second screen area (displaying the image information of “M 1/250 F5.6” in a second partial area of the display 914). 

Funabashi teaches the information of the second application (the information of the second application shown in Fig. 4) comprises an identifier of the second application (the second application has an identifier 56); and
When a first touch signal ([0034], lines 14-16) triggered by touching the identifier of the second application is received (the signal is generated when the user touches the touch panel 12, wherein the identifier 56 is arranged on the display having a GUI screen image 50a, Fig. 4), a second user interface is displayed in the second partial area (the identifier 56 is arranged on the right side of the display in the second partial area and when the user touches the joystick graphic 57, the area is switched to the joystick input area 58 that does not include a four type operation button, [0056], lines 1-8), and the second user interface is a user interface of the second application (the second user interface is still part of the second application of navigating and tracking the movements of the thumb or finger, [0056], lines 8-11). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added a second user interface is displayed in the second partial area when a first touch signal triggering the identifier of the second application of Funabashi to the display of Cheong because by enabling switching between the directional keys input area 42 and the joystick input area 58, and between the button input area 44 and the joystick input area 58, respectively, the size of an area occupied by a GUI image can be reduced. As a result, even when displayed as an on-
As to claim 19, Cheong teaches a tangible, non-transitory computer-readable storage medium (430) storing at least one instruction ([0064], lines 1-6), applied to a terminal having a folding display screen (terminal 101 has a folding display screen, Fig. 1), wherein the instruction is loaded and executed by a computing device on the terminal ([0064], lines 6-19 and [0065], lines 4-11) to implement: 
when a signal triggered (requesting execution of screen division) by touching an identifier of a first program (swipe input which at least partially traverses a screen having a first program of image editing) is received (Fig. 4B teaches the processor 210 receives inputs from the input device 250, which has a touch panel 252), starting a first application (starting the image editing shown in Fig. 9A-9C in the terminal 101); when the folding display screen is in an open state (Fig. 9C, the display screen is in an open state), displaying a display area of the first application on a first screen area of the folding display screen (displaying the first application of image editing on a first screen area 912, Fig. 9C); 
displaying a control area of the first application on a first partial area of a second screen area of the folding display screen (displaying a control area having icons on a first partial area of screen 914); and displaying information of a second application on a second partial area of the second screen area (displaying the image information of “M 1/250 F5.6” in a second partial area of the display 914). 

Funabashi teaches the information of the second application (the information of the second application shown in Fig. 4) comprises an identifier of the second application (the second application has an identifier 56); and
When a first touch signal ([0034], lines 14-16) triggered by touching the identifier of the second application is received (the signal is generated when the user touches the touch panel 12, wherein the identifier 56 is arranged on the display having a GUI screen image 50a, Fig. 4), a second user interface is displayed in the second partial area (the identifier 56 is arranged on the right side of the display in the second partial area and when the user touches the joystick graphic 57, the area is switched to the joystick input area 58 that does not include a four type operation button, [0056], lines 1-8), and the second user interface is a user interface of the second application (the second user interface is still part of the second application of navigating and tracking the movements of the thumb or finger, [0056], lines 8-11). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added a second user interface is displayed in the second partial area when a first touch signal triggering the identifier of the second application of Funabashi to the display of Cheong because by enabling switching between the directional keys input area 42 and the joystick input area 58, and between the button input area 44 and the joystick input area 58, respectively, the size of an area occupied by a GUI image can be reduced. As a result, even when displayed as an on-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Funabashi, and further in view of Solomon (U.S. Pub. No. 2007/0097014) and Migos (U.S. Pub. No. 2012/0192093).
As to claim 2, Cheong and Funabashi teach the method of claim 1,
Cheong and Funabashi do not teach a third display,
Solomon teaches the first screen area and the second screen area are connected by a third screen area (first screen area 12a and second screen area 12b are connected by a third screen area 12c, Fig. 5); and arranged along a length direction of the third screen area (a line 16b is along a length direction of the third screen area),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third display of Solomon to the method of 
Cheong, Funabashi, and Solomon do not teach the order of the control areas,
Migos teaches the control area comprises a first control sub-area and a second control sub-area (Fig. 5L, the control area has a first control sub-area left 542 and a second control sub-area 542 right side); and 
wherein the second screen area (second screen wherein the areas 541 and 542 are located) sequentially displays the first control sub-area (left area 542), the second partial area (541), and the second control sub-area (right area 542) along a length direction of the screen area (the display arrangement is as left area 542, second partial area 541, and right area 542 along the length of the screen area, which is at the border of the body text 529 and area comprising of 541 and 542). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the control area structure of Migos to the method of Cheong as modified by Funabashi and Solomon because there is a need for electronic devices with faster, more efficient methods and interfaces for navigating and annotating an electronic document. Such methods and interfaces may complement or replace conventional methods for navigating and annotating an electronic document. Such methods and interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface, [0007].
As to claim 3, Cheong teaches the first application is an application of a virtual environment (First application shown in Fig. 9 is a virtual environment), a screen of the virtual environment is displayed in the display area (the virtual environment is displayed on the display area 920), and the virtual environment comprises at least one virtual object (the virtual environment has virtual trees and buildings). 
As to claim 14, Cheong and Funabashi teach the method of claim 1,
Cheong and Funabashi do not teach a third display,
Solomon teaches the length direction refers to a direction along the longer edge of the third screen area (Fig. 5, the length direction is along the longer edge of the screen 12 and along line 16a). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the third display of Solomon to the method of Cheong as modified by Funabashi because to form an additional screen portion of flexible display screen, [0018], lines 6-7;

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Funabashi , and further in view of Solomon (U.S. Pub. No. 2007/0097014), Migos (U.S. Pub. No. 2012/0192093), and Champy (U.S. Pub. No. 2017/0333790).
As to claim 4, Cheong, Funabashi, Solomon, and Migos do not teach direction control identifier,

displaying a function control identifier (546) in the second control sub-area (right side of the display, Fig. 5E), wherein the function control identifier is used to control behavior of the virtual object ([0096], lines 7-11, the buttons 546 are similar to buttons of a game control that control the character or objects on the display). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the virtual buttons of Champy to the method of Cheong as modified by Funabashi and Solomon and Migos so that is customizable to the specific game, [0098], lines 11-12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Funabashi, and further in view of Solomon (U.S. Pub. No. 2007/0097014).
As to claim 20, Cheong teaches the first application is an application of a virtual environment (First application shown in Fig. 9 is a virtual environment), a screen of the virtual environment is displayed in the display area (the virtual environment is displayed on the display area 920), and the virtual environment comprises at least one virtual object (the virtual environment has virtual trees and buildings), 

Champy teaches wherein the instructions further comprise: 
displaying a direction control identifier in the first control sub-area (544, Fig. 5E, which is the left area of the display), wherein the direction control identifier is used to control a moving direction of the virtual object ([0096], lines 7-11); and 
displaying a function control identifier (546) in the second control sub-area (right side of the display, Fig. 5E), wherein the function control identifier is used to control behavior of the virtual object ([0096], lines 7-11, the buttons 546 are similar to buttons of a game control that control the character or objects on the display). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the virtual buttons of Champy to the storage medium of Cheong as modified by Funabashi so that is customizable to the specific game, [0098], lines 11-12).
Allowable Subject Matter
Claims 7-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because the prior art references do not teach the masking method wherein “displaying the identifier of the second application covered by a mask on the second partial area; and when a second touch signal triggered by touching the 
Claim 8 is objected to because the prior art references do not teach the second application having push information of the second application for displaying the second application in the second partial area wherein when a push message of the second application is received, displaying the push information on the second partial area, the push information comprising at least one of a message notification of the push message, a message preview of the push message, and a user interface of the second application.
Claim 9 is objected to because the prior art references do not teach determining an application that has run in a first time period before the first startup moment as the second application.
Claim 10 is objected to because the prior art references do not teach obtaining a first startup moment of the first application; and determining an application that has run in a first time period before the first startup moment as the second application. 
Claims 11 and 12 are objected to because the prior art references do not teach obtaining a first startup moment of the first application; and determining an application that has run in a first time period before the first startup moment as the second application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previously objected claims 5 and 6 that were added to claim 1 were further searched and the prior art reference of Funabashi (U.S. Pub. No. 2013/0024806) was found, which reads on the limitations of claims 5 and 6. Funabashi teaches a display wherein the display has two parts. The first part of the device displays an image and the second part displays two navigation controllers with other display information related to the first portion of the device. The two navigation controllers can change to a second identifier when the user touches and triggers the center of the navigation as shown in Fig.4. The two navigation controllers of Funabashi can be added to the display 914 of Cheong in order to control image 920. 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691